Citation Nr: 1533859	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to chemical herbicides and as secondary to service-connected Type II diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1965 to May 1967, which included service in the Republic of Vietnam. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office located in Milwaukee, Wisconsin (RO) which, in pertinent part, denied entitlement to service connection for hypertension.

The Veteran initially requested a hearing before the Board, but later in September 2011 withdrew that request.  In January 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  Denial of the claim on appeal was confirmed in a September 2012 rating decision/supplemental statement of the case.  The matter was returned to the Board and adjudicated on the merits in an April 2014 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In October 2014, the Court granted a joint motion for partial remand (JMR) to vacate only that part of the April 2014 Board decision denying service connection for hypertension and remand the matter to the Board for development and appellate adjudication in a manner consistent with the joint motion.  Accordingly, the case was remanded to the Board in March 2015.

In April 2015, the Board remanded this matter for further development, to include obtaining a medical opinion.  In May 2015, the requested opinion was obtained.  The requested development has been completed and complies with the Board remand.  The matter is now ready for appellate review.  




FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.
 
2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Current hypertension is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

An October 2006 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in March 2012 and a VA opinion was obtained in May 2015 in compliance with the JMR and the April 2015 Board remand, as to the etiology of the Veteran's hypertension and its relationship, if any. to his period of service, to include as a result of his exposure to AO, and/or his service-connected DM.  The Board finds that the VA examination reports of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, to include a VA examination in the case of the March 2012 VA examination, documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the claim for service connection for hypertension.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  He was also afforded the opportunity to appear at a personal hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Hypertension

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected DM.  In the alternative, the Veteran maintains that his hypertension arises as a result of his exposure to herbicides while in Vietnam. 

The Veteran is presently service connected for coronary artery disease, Type II diabetes mellitus, glaucoma secondary to Type II diabetes mellitus, bilateral peripheral neuropathy of his lower extremities secondary to Type II diabetes mellitus, and erectile dysfunction secondary to Type II diabetes mellitus.  Service connection for coronary artery disease and Type II diabetes mellitus was awarded on a presumptive basis, pursuant to the regulatory provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), (iii), and 3.309(e), based on the Veteran's presumed exposure to herbicides during his documented active duty inside the territorial confines of the Republic of Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

After a review of all the lay and medical evidence of record, the Board first finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2).  

Moreover, in response to the October 2014 JMR, wherein it was noted that the Board failed to adequately consider the theory of entitlement to vascular diseases on the basis of conceded exposure to AO, a medical opinion was obtained, in conjunction with the April 2015 remand, as to the relationship between the Veteran's hypertension and his AO exposure.  

In a May 2015 opinion, a VA examiner, following a thorough review of the record, indicated that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran had had primary (essential) hypertension since the 1990s when he was initially diagnosed with coronary artery disease.  He noted that the pathogenesis of primary hypertension was not well understood but there were several risk factors for developing the condition including age, history of hypertension in one or both parents, high sodium intake, excess alcohol intake, excess weight, and physical inactivity.  He further observed that "Limited or suggestive evidence of an association" between exposure to Agent Orange and development of hypertension was noted in the National Academy of Sciences in Veterans and Agent Orange: Update 2012.  He noted that NAS (National Academy of Sciences) defined limited or suggestive evidence of an association as "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The examiner stated that based on this definition, it was not possible to state that there was at least 50% probability that hypertension (hypertensive vascular disease) was related to AO exposure.  He indicated that NAS had determined that there was a limited amount of new information and that currently available evidence did not establish a positive association between hypertension and AO exposure.  He indicated that information on epidemiology of hypertension: "The National Health and Nutrition Examination Survey (NHANES) conducted from 2005 through 2008 estimated that approximately 29 to 31 percent of adults in the US have hypertension.  He reported that extrapolating from this data, approximately 76.4 million Americans over the age of 20 years have hypertension". source: http:www. uptodate.com/contents/overview-o f-hypertension-in-adults?source=search_result&search=hypertension&selecte Title=1 % 7E150].

The Veteran's representative has argued that the opinion is inadequate in that he did not explain the relevance of the facts upon which he relied.  He has further argued that the words chosen in the opinion, i.e., "firm conclusion" demonstrate that the examiner did not consider the proper standard under VA regulations.  The representative has also argued that while the examiner cited to certain facts in the last paragraph of the rationale, he did not discuss the percentage numbers in terms of those individuals who had facts similar to the Veteran.  

The representative also made reference to several articles which he claimed supported the prospection of a link between hypertension and AO exposure.  In this regard, the Board notes that the representative did not provide copies of the articles referenced in his argument.  

As to the medical articles referenced in the informal hearing presentation, the Board recognizes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999).  There is no indication that the articles/treatises referenced by the representative tend to establish a causal relationship between herbicide exposure and the Veteran's hypertension.  Additionally, the Veteran despite having been given numerous opportunities has not provided a medical opinion demonstrating a relationship between his hypertension and AO exposure.  

As to the representative's argument that the VA examiner's opinion is inadequate, the examiner's rendered opinion was supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he relied upon anything other than accurate facts; thus, the Board finds the VA examiner's opinion to be the most probative evidence of record.  As to the notation that the examiner applied the wrong standard, the examiner specifically applied the "as likely as not" standard when rendering his opinion.  Finally, as to the representative contention regarding the interpretation of the statistics, the VA examiner provided a rationale for the opinion which included a discussion of information on epidemiology of hypertension and referenced the National Health and Nutrition Examination Survey (NHANES) as part of his adequate rationale when determining that it was not at least as likely as not that the Veteran's hypertension was related to his exposure to AO in service.  There has been no demonstration or argument that the facts set forth were improperly reported.  

Given the foregoing, service connection for hypertension on the basis of exposure to AO is not warranted.  The Board is still obliged to fully consider the Veteran's claim on a direct basis.  See Combee, 34F.3d at 1043-44. 

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the May 1967 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits (i.e., 129/78).  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met. 

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 1995, approximately twenty seven years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for twenty seven years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected DM, as previously stated, the earliest clinical demonstration of his hypertension was in 1995.  This predates the earliest clinical demonstration of his DM, which was clinically manifest in 2001.  To address the relationship between the Veteran's service-connected diabetes and his hypertension, he was examined by a VA physician in March 2012.  The Veteran's claims file was reviewed by the examiner in conjunction with the claims file.  Thereafter, the VA physician presented the following nexus opinion:

[The Veteran's] Hypertension is less likely caused by or aggravated [by] or [is] the result of his Diabetes.  [The rationale is that diabetes mellitus] by itself does not cause or aggravate hypertension but it can lead to kidney disease which can now lead to hypertension.  [P]er his last blood chemistry [test] of [February 2012] and today's urinalysis there is no kidney disease.  Moreover, his diagnosis of hypertension preceded his diagnosis of [Type II diabetes mellitus] which rules out a temporal relationship based on causality.

In support of the Veteran's claim, the Veteran's representative, in his March 2015 argument, indicated that concerning the question of a secondary relationship to the service-connected diabetes mellitus Type II, physiologically, blood pressure is determined by cardiac output, how much blood the heart is pumping per beat, total peripheral resistance and how easily the blood is pumped to the farthest points of the body.  Since the heart must pump harder to get blood to distant sites when the vessels are smaller in diameter, more pressure on all of the other vessels results in less blood flows through per minute.  As seen with diabetes, there is an increase in small vessel disease.  This leads to an increase in the pressure of the entire cardiovascular system causing elevated blood pressure. (Adam: Grainger & Allison's Diagnostic Radiology, 5th edition. http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-0-443-10163-2...50025-7&ISBN=978-0-443-10163-2&Sid=1513809510&uniqId=441648281-15#4-u1.0-B978-0-443-10163-2...50025-7--cesec43).  Therefore, the need for careful blood pressure control in hypertensive diabetic subjects is underscored by the fact that blood pressure control is one of the most important determinants of cardiovascular risk.  Clearly, "older persons with diabetes have higher risks of premature death, functional disability, hypertension, coronary artery disease, and stroke than older adults with diabetes"  (Duthie: Practice of Geriatrics, 4th edition, http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-1-4160-2261-9...50048-3&ISBN=978-1-4160-2261-9&Sid=1513792988&uniqId=441648281-7#4-u1.0-B978-1-4160-2261-9...50048-3--cesec9).  Specifically, the American Diabetes Association has stated "nearly 1 in 3 American adults have high blood pressure and 2 in 3 people with diabetes report having high blood pressure" (http://www.diabetes.org/living-with-diabetes/complications/high-blood-pressure-hypertension.html#sthash.ZvbiJ4lC.dpuf). 

The representative further noted that the American Heart Association and Arnlov et al. concluded "There are several mechanisms by which impaired insulin sensitivity may predispose to hypertension.  Experimental data suggest that insulin resistance and compensatory hyperinsulinemia can increase BP through effects on the renin-angiotensin-aldosterone system, the vascular smooth muscle cell membrane, smooth muscle proliferation, increased sympathetic tone, and through effects of insulin on sodium retention.  A potential causal link between insulin sensitivity and BP is also suggested by the observation that insulin-sensitizing agents (thiazolidinedione) can lower BP....In our large, community-based sample of nonhypertensive individuals, impaired insulin sensitivity predicted hypertension incidence and BP tracking"(Johan Ärnlöv, MD, PhD; Michael J. Pencina, PhD; Byung-Ho Nam, PhD; James B. Meigs, MD; Caroline S. Fox, MD, MPH; Daniel Levy, MD; Ralph B. D'Agostino, MD; Ramachandran S. Vasan, MD. Relations of Insulin Sensitivity to Longitudinal Blood Pressure Tracking Variations with Baseline Age, Body Mass Index, and Blood Pressure. Circulation. 2005; 112:1719-1727; originally published online September 12, 2005).  Therefore, there is agreement that insulin resistance is a risk factor for the development of hypertension in individuals diagnosed with Diabetes Mellitus, Type II. 

With regard to the Veteran's belief as to a relationship between his hypertension to his service-connected DM, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected DM and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected DM or any other service-connected disability.  The Board notes that the appellant, through his representative, has made reference to certain articles in support of his claim, but did not submit the referenced articles.  As noted above, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  There is no indication by the representative that the articles/medical treatises referenced are other than general in nature, as opposed to specifically addressing the Veteran's case, and therefore are of little probative value.

In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The March 2012 VA examiner's opinion specifically stated that the Veteran's hypertension was not caused or aggravated by his service-connected DM.  The Board is giving this opinion the most probative weight.  The Veteran's entire claims file, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


